Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; This Court finds that this claim is for the refund of a security deposit held by the Illinois Secretary of State, Safety Responsibility Unit pursuant to Illinois Vehicle Code, Ill.Rev.Stat., Ch. 95-1/2, §7-503. An investigation of this claim by the Secretary of State determined that the amount due would have been paid in the regular course of business had the claim been presented to the proper office before the money was transferred to the General Revenue Fund. The sole reason said claim was not previously paid is due to the fact that the money was transferred to the General Revenue Fund in the State Treasury in accordance with §7-503 of the Illinois Vehicle Code, the same having been confirmed by the Secretary of State, a copy of said report being attached to the Joint Stipulation of the parties. It is hereby ordered that the sum of One Thousand Three Hundred Five Dollars ($1,305.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.